Citation Nr: 1301123	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  08-10 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for compensation pursuant to 38 U.S.C.A. § 1151 for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from May 1976 to April 1979.  

This matter is on appeal from a February 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified before a Decision Review Officer (DRO) in November 2005 and before the undersigned Veterans Law Judge in September 2012.  Transcripts of the hearings are of record.  


FINDINGS OF FACT

1.  In a July 2003 rating decision, the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a lumbar spine disorder was denied on the basis that the disorder was not shown to be a result of medical treatment or a VA examination; the Veteran did not appeal the decision or submit additional evidence within one year of the decision.

2. The evidence added to the record since the July 2003 decision became final, when viewed by itself or in the context of the entire record, does not raise a reasonable possibility of substantiating the claim for compensation under 38 U.S.C.A. § 1151 for a lumbar spine disorder.  


CONCLUSIONS OF LAW

1. The July 2003 rating decision that denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a lumbar spine disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  The evidence received after the July 2003 rating decision is not new and material, and the criteria to reopen the claim for compensation under 38 U.S.C.A. § 1151 for a lumbar spine disorder have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all elements of a claim for benefits.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish entitlement that were found insufficient in the previous denial.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is also found by the Board.  

Specifically, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice that the claim on appeal had been previously denied as well as the basis for the previous denial.  

With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for benefits.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records from the VA Medical Center (VAMC) in Lyons, New Jersey.  He has also submitted treatment records from a private facility.  

At his hearing before the Board in September 2012, the Veteran stated that he underwent spinal disc surgery at the VAMC in East Orange, New Jersey.  While these records are not in the claims file, he clarified that he had no issues with the treatment he received at this facility.  Thus, even though the treatment records from the VAMC in East Orange are not of record, they are not relevant to the claim on appeal.  Cf. Dunn v. West, 11 Vet. App. 462, 466-67 (1998) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  Therefore, remanding the claim for these records would only unnecessarily delay resolution of the claim.

The Veteran is also receiving disability benefits from the Social Security Administration (SSA), and the RO has attempted-on five occasions-to acquire records that may be in their possession on many occasions.  Although all of these attempts were unavailing, the Board is nevertheless satisfied that a diligent effort was made to acquire them, and the duty to assist has been met in this regard.  

Next, while the Veteran's claim was not forwarded to a VA examiner for an opinion, VA need not conduct an examination with respect to the claim of whether new and material evidence has been received to reopen previously denied claim because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened). See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).

Finally, the Veteran was also afforded hearings before a DRO at the RO in November 2005 and the undersigned hearing officer in September 2012.  Both of these hearings complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   Notably, on both occasions, the Veteran was provided testimony on how he believes his lumbar spine disorder was related to VA treatment and how it affects his current functioning.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  However, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to compensation benefits on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In this case, the Veteran has submitted an application to reopen a previously denied claim of entitlement to benefits under 38 U.S.C.A. § 1151 for a lumbar spine injury that he contends occurred while associated with the Lyons, New Jersey, VAMC homeless veteran treatment and rehabilitation program, which provides, medical, psychiatric, vocational, and recreational services within a modified therapeutic community structure.  

At his hearing before the Board in September 2012, the Veteran explained that he was leaving the VA medical center one morning to his place of employment, when he fell down the steps, causing injury to his back.  Approximately six weeks later, an MRI identified a herniated L4-L5 disc.  In submitting his claim for benefits, he asserts that (1) he was under VA care when falling down the steps, and (2) VA was negligent by not diagnosing a herniated disc until many weeks after his original injury.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a post-service "qualifying additional disability" in the same manner as it were service-connected.  For VA purposes, a "qualifying additional disability" is a disability that was: (1) not the result of the Veteran's willful misconduct; (2) caused by hospital care, medical or surgical treatment, or an examination furnished the Veteran under any law administered by the Secretary of Veterans Affairs; and (3) the proximate cause of the disability or death was either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  See also 38 C.F.R. § 3.361.  

The Veteran's claim for benefits was previously denied by the RO in a July 2003 rating decision on the basis that the evidence of record did not indicate that his spine injury was the result of hospital care, medical or surgical treatment.  He did not submit a timely appeal to this decision, nor did he submit any new and material evidence within one year of this decision. See Buie v. Shinseki, 24 Vet. App. 242 (2011).  Thus, the decision became final one year later. 

The evidence at the time of the last final denial included the Veteran's service treatment records as well as the treatment records from the VAMC in Lyons, New Jersey, from December 1992 to April 1993.  Since the July 2003 rating decision became final, the evidence now includes additional treatment notes from 1992 to 1993, as well as some private treatment notes from 2007 to 2011. However, the Board determines that none of this evidence is both new and material, and reopening the claim is not warranted. 

It is noted at the outset that the newly-submitted private treatment notes from 2007 to 2011 appear to be related to claims other than the one that is not appeal.  None of these records reflect any follow-up treatment for a low back disorder and, in fact, many of the records do not even mention a history of lumbar spine symptomatology.  Therefore, even though this evidence is "new" in that it was not of record prior to the July 2003 rating decision, none of it is "material" to the claim on appeal, as none of these treatment notes address lumbar spine treatment.  

As for the recently-submitted treatment records from 1992 to 1993, many of these are in fact different from the treatment records that reviewed prior to the July 2003 rating decision.  However, they contain substantially the same information.  For example, among the newly submitted evidence is a January 5, 1993 evaluation, where the Veteran complained of calf spasms in the left calf and radiating pain in the left hip.  The evaluating physician did not observe any spine or him tenderness and his range of motion was normal.  Significantly, the Veteran did not mention how the injury began.  In any event, the fact that he began to experience lumbar spine symptoms at this time is something that was known prior to the last final denial of the claim.  Therefore, even though this evidence is "new" in the sense that it was not part of the record prior to the July 2003 denial of the claim, the information it contains is not "material," as it is not probative to an unestablished fact necessary to support the claim.  
The evidence also includes a March 16, 1993 discharge note that described the treatment the Veteran has received since he originally complained of low back symptoms the previous January.  This note indicated that an X-ray of the spine in January 1993 was negative, and the herniated disc was not identified until an MRI was performed on February 26, 1993.  Again, while this discharge note is "new" in the sense that it was not previously considered by the RO, the fact that the Veteran was not diagnosed with a herniated disc until almost two months later was already known at the time of the July 2003 rating decision.  Moreover, even though the Veteran was placed on physical therapy, this discharge note does not indicate that his low back disorder worsened due to this physical therapy, nor does it mention how he hurt his back in the first place.  Therefore, it is not "material" to the claim.  

Finally, the newly submitted evidence also includes a lumbar spine X-ray report from January 8, 1993, which indicated no lumbar spine pathology, and an MRI report from February 26, 1993, which identified a herniated disc.  While these imaging reports were not of record prior to the last final denial of the claim, the RO was aware of these diagnoses via other evidence of record when it issued the July 2003 rating decision.  Thus, even though the reports themselves were not previously part of the record, the information the reports contained were not "new" for purposes of 38 C.F.R. § 3.156.  Moreover, even though the MRI revealed a herniated disc, this is not evidence that the treatment the Veteran received from January to February 1993 caused his spine to worsen.  Therefore, it is also not "material" to an unestablished fact necessary to support the claim.  

The Board has also considered the Veteran's statements, and whether they warrant reopening the claim.  However, the assertions that he has made regarding how he was injured and the treatment he received are duplicative of the statements already included in the claims file and considered in the prior final decisions.  As such, these statements are not new, but instead are merely recitations of the statements the Veteran previously made, and do not constitute new and material evidence.  Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Accordingly, the Board concludes that new and material evidence has not been received sufficient to reopen the claim for compensation pursuant to 38 U.S.C.A. § 1151 for a lumbar spine disorder.  Therefore, the Veteran's application to reopen this previously denied issue is also denied.  


ORDER

New and material evidence having not been shown, the application to reopen a claim for compensation pursuant to 38 U.S.C.A. § 1151 for a lumbar spine disorder is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


